Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00729-CV

                                   Cynthia L. LOWERY,
                                         Appellant

                                             v.

    BANK OF AMERICA, N.A., successor by merger to BAC Home Loan Servicing, LP,
                                  Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-03291
                         Honorable Gloria Saldana, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

      It is ORDERED that the appellee, Bank of America, N.A., successor by merger to BAC
Home Loans Servicing, LP, recover the costs of this appeals from the appellant, Cynthia L.
Lowery.

       SIGNED October 23, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice